Citation Nr: 1018413	
Decision Date: 05/18/10    Archive Date: 06/04/10

DOCKET NO.  08-15 722	)	DATE
	)
	)


THE ISSUE

Whether a November 8, 2007, decision of the Board of 
Veterans' Appeals (Board) that reopened and granted a claim 
for service connection for a lumbar spine disability should 
be revised or reversed on the grounds of clear and 
unmistakable error (CUE).


REPRESENTATION

Moving party represented by:  The American Legion


ATTORNEY FOR THE BOARD

J. Davitian, Counsel




FINDINGS OF FACT

1.  The Veteran in this case served on active duty from 
November 1976 to November 1979.

2.  The moving party failed to adequately set forth the 
alleged errors of fact or law in the November 2007 Board 
decision that reopened and granted a claim for service 
connection for a lumbar back disability, the legal or 
factual basis for such allegations, and why the result would 
have been manifestly different but for the alleged error. 


CONCLUSION OF LAW

Because the pleading requirements for a motion for revision 
of the November 2007 Board decision have not been met, the 
motion must be dismissed without prejudice to refiling.  
38 C.F.R. § 20.1404(b) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that VA has a general duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  This duty does not apply to claims of CUE 
in a prior final Board decision, however.  See Livesay v. 
Principi, 15 Vet. App. 165, 179 (2001) (en banc).  
Therefore, the Board will proceed with consideration of the 
motion.

A motion for revision of a Board decision based on clear and 
unmistakable error must set forth clearly and specifically 
the alleged clear and unmistakable error, or errors, of fact 
or law in the Board decision, the legal or factual basis for 
such allegations, and why the result would have been 
manifestly different but for the alleged error.  Nonspecific 
allegations of failure to follow regulations or failure to 
give due process, or any other general, non-specific 
allegations of error, are insufficient to satisfy this 
requirement.  Motions which fail to comply with the 
requirements set forth in this paragraph shall be dismissed 
without prejudice to refiling.  38 C.F.R. § 20.1404(b) 
(2009).

In this case, a November 2007 Board decision reopened and 
granted the Veteran's claim for service connection for a 
lumbar spine disability.  This Board decision was 
implemented by a December 2007 rating decision that assigned 
a 10 percent evaluation for mild L5-S1 degenerative disc 
disease, effective January 8, 2001, the date of receipt of 
the Veteran's reopened claim.  

The Veteran submitted correspondence in February 2008 
addressing the November 2007 Board decision.  After a 
careful review, the Board finds that this correspondence 
merely sets forth general, non-specific allegations of 
error.  It does not provide any specific assertion of CUE in 
the November 2007 Board decision.  Similarly, a March 2010 
brief by the Veteran's representative fails to provide any 
specific assertion of CUE in the November 2007 Board 
decision.  In this regard, the Board again points out that 
this Board decision was fully favorable with respect to the 
issue of entitlement to service connection for a low back.  

The Board recognizes that the Veteran's February 2008 
correspondence makes some reference to the distant 
procedural history of his claim.  The Board observes that 
the Veteran was denied service connection for a back injury 
by a December 1983 letter and a March 1984 rating decision.  
A November 1991 rating decision held that new and material 
evidence had not been submitted to reopen a claim for 
service connection for a back condition.  An October 1999 
deferred rating decision declined to reopen the claim, and 
informed the Veteran that he needed to submit new and 
material evidence to reopen it.  On January 8, 2001, the 
Veteran submitted the application to reopen the claim for 
service connection that led to the Board's November 2007 
grant.  Thus, the effective date of January 8, 2001, for the 
grant of service connection is correct.  38 C.F.R. § 3.400 
(2009).

Because the moving party's motion fails to comply with the 
requirements set forth in 38 C.F.R. § 20.1404(b) (2009), the 
motion is dismissed without prejudice.

	



ORDER

The motion is dismissed without prejudice to refiling.



	                       
____________________________________________
	L. M. BARNARD
	Acting Veterans Law Judge, Board of Veterans' Appeals


Only a final decision of the Board of Veterans' Appeals may 
be appealed to the United States Court of Appeals for 
Veterans Claims.  38 U.S.C.A. § 7252 (West  2002); Wilson v. 
Brown, 5 Vet. App. 103, 108 (1993) ("A claimant seeking to 
appeal an issue to the Court must first obtain a final BVA 
decision on that issue.")  This dismissal under 38 C.F.R. 
§ 20.1404(b) (2009) is not a final decision of the Board.  
38 C.F.R. § 20.1409(b) (2009).  This dismissal removes your 
motion from the Board's docket, but you may refile the 
motion at a later date if you wish.





